677 S.E.2d 163 (2009)
STATE of North Carolina
v.
Bobby Ray JONES.
No. 115P09.
Supreme Court of North Carolina.
April 30, 2009.
Bobby Ray Jones, Pro Se.
*164 Charles E. Reece, Assistant Attorney General, Howard S. Boney, Jr., District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 18th day of March 2009 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 30th day of April 2009."